         Case 2:17-cr-00685-FMO Document 112 Filed 09/16/21 Page 1 of 3 Page ID #:652
1~   '




            1                                                                      CLERK,U.S~DISTRIGT .~".r~T

            2
                                                                                        5EP 16 ?~?.I
            3
                                                                                (~'~~~ALD{STRICT O~ CALIFORNI
                                                                                                            TA
            4

            5

            6

            7

            8                                 UNITED STATES DISTRICT COURT

            9                                CENTRAL DISTRICT OF CALIFORNIA

           10

           11    UNITED STATES OF AMERICA,                       j    ~ ~ —~ _ ~ ~G ~~~`~ l

           12                                    Plaintiff,     )

           13                           v.                       )ORDER OF DETENTION AFTER HEARING
                                                                     (18 U.S.C. § 3-~Z~
           14                        ~~ ~1                       j                     3~y3
           15      ~~            ~               Defendant.      )

           16

           17                                                        I.

           18          A. (} On motion of the Government involving an alleged

            19            1.() crime of violence;

           20             2, ()offense with maximum sentence of life imprisonment or death;

           21             3. ()narcotics or controlled substance offense with maximum sentence often or more

           22                    years (21 U.S.C. §§ 801,/951, et. seg,/955x);

           23             4.() felony -defendant convicted of two or more prior offenses described above;

           24             5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

           25                    possession or use of a firearm or destructive device or any other dangerous weapon,

           26                    or a failure to register under 18 U.S.0 § 2250..

           27          B.(~On motion(~the Government)/()(by the Court sua snOnte involving)

           28    ///                                \

                                             ORDER OF DETENTION AFTER HEARING(f8 U.S.C. §3142(1))

                 rn _oe inam~,                                                                        /~         Paee 1 of3
        Case 2:17-cr-00685-FMO Document 112 Filed 09/16/21 Page 2 of 3 Page ID #:653
~   t




            1              1. (~erious risk defendant will flee;

           2               2.() serious risk defendant will

           3                      a.() obstruct or attempt to obstruct justice;

           4                      b.() threaten, injure, or intimidate a prospective witness or juror or attempt to.do so.

           5
                                   ~~~~~
           6          The Court find~o condition or combination ofconditions will reasonably assure:

            7          A. (appearance of defendant as required; and/or

            8         B.( safety ofany person or the community.

            9                                                          III.

           10         The Court has considered:
           11 I        A.( 'the nature and circumstances ofthe offense, including whether the offense is a crime of
           12               violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

           13               firearm, explosive, or destructive device;

           14          B.(        the weight of evidence against the defendant;
           15          C. (~he history and characteristics of the defendant;
           16,         D. (~he nature and seriousness of the danger to any person or to the community.
           17                                                          IV.
           18         The Court concludes:
           19          A. (Defendant poses a risk to the safety of other persons or the community because:
          20                                  ~i~%O~                   /~i         yY/~'}✓ice

          21
          22

          23

          24
          25

          26 ///

          27 ///

          28 //l

                                                ORDER OF DETENTION AFTER NEARING(18 U.S.C. §3142(1))

                  CR-94 (06/071                                                                                   Paee 2 of3
           Case 2:17-cr-00685-FMO Document 112 Filed 09/16/21 Page 3 of 3 Page ID #:654
Q   ~ ~~




                                                                                                              because:
              1       B. (~-Iistory and characteristics indicate a serious risk that defendant will flee

              2

              3
              4
              5
              6
              7

              8        C.() A serious risk exists that defendant will:

              4                  1.() obstruct or attempt to obstruct justice;
             10                  2.() threaten, injure or intimidate awitness/juror, because:
             11
             12

             13
             14
             15
             16
             17       D. ()Defendant has not rebutted by sufficieirt evidence to the contrary the presumption
             18                  provided in 18 U.S.C. § 3142(e).
                                          ~  ~~~l/~1~/rGl✓d~~G
             19       IT IS ORDEREDlt~"iat defendanYbe detained prior to trial.

             20       IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

             21   facility separate from persons awaiting or serving sentences or persons held pending appeal.

             22       IT IS FURTHER ORDERED that defendant be'afforded reasonable opportunity for private

             23   consultation with his counsel.
             24

             25                                                                                           w


             26   DATED:               2/
                                                              :~. MAGISTRATE /DISTRICT JUDGE
             27

             28

                                              ORDER OF DETElYT10N AFTER !-IEARITVG ({S U.S.C. §3142(i))

                  rR_oe ~nFm~i                                                                                     D....e 7 ..f 7   i
